Exhibit 10.1


JOINDER AGREEMENT
JOINDER AGREEMENT, dated as of February 26, 2019 (this “Agreement”), by and
among JPMorgan Chase Bank, N.A. (the “Incremental Term Loan Lender”), DEL
FRISCO’S RESTAURANT GROUP, INC., Delaware a corporation (the “Borrower”) and
JPMORGAN CHASE BANK, N.A., as the Administrative Agent.
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, dated as of June 27,
2018 (as amended by that certain First Amendment, dated as of August 27, 2018,
and as further amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; capitalized terms used but not defined herein
having the meaning provided in the Credit Agreement), among the Borrower, the
several lenders from time to time party thereto (each a “Lender” and,
collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as the Administrative
Agent, and the other agents and arrangers party thereto; and
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish Incremental Term Loan Commitments and/or Incremental
Revolving Credit Commitments by, among other things, entering into one or more
Joinder Agreements with the Incremental Lenders providing such Incremental Loan
Commitments;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
The Incremental Term Loan Lender hereby agrees to commit to provide its
Incremental Loan Commitment of the applicable class as set forth on Schedule A
annexed hereto, on the terms and subject to the conditions set forth below.
The Incremental Term Loan Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Credit Documents and the schedules and exhibits
attached thereto, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, any Letter of Credit Issuer, any other Incremental Term
Loan Lender or any other Lender or Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement and
the other Credit Documents as are delegated to the Administrative Agent, as the
case may be, by the terms thereof, together with such powers as are reasonably
incidental thereto; and (iv) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as an Incremental Lender and a Lender.
The Incremental Term Loan Lender hereby agrees to make its Incremental Term Loan
Commitment on the following terms and conditions:
1.
Applicable Margin. The Applicable Margin for ABR Loans or for LIBOR Loans, as
applicable, for the Incremental Term





--------------------------------------------------------------------------------



2.
Loans shall mean, as of any date of determination, the applicable percentage per
annum equal to the Applicable Margin for ABR Loans and for LIBOR Loans for
Initial Term Loans, as set forth below.

Incremental Term Loans
LIBOR Loans
ABR Loans
6.00%
5.00%



3.
Principal Payments. The Borrower shall make principal payments on the
Incremental Term Loans in installments on the dates and in the amounts set forth
below:



(A)




Incremental Term Loan Repayment Date
March 31, 2019
$62,814.07
June 30, 2019
$62,814.07
September 30, 2019
$62,814.07
December 31, 2019
$62,814.07
March 31, 2020
$62,814.07
June 30, 2020
$62,814.07
September 30, 2020
$62,814.07
December 31, 2020
$62,814.07
March 31, 2021
$62,814.07
June 30, 2021
$62,814.07
September 30, 2021
$62,814.07
December 31, 2021
$62,814.07
March 31, 2022
$62,814.07
June 30, 2022
$62,814.07
September 30, 2022
$62,814.07
December 31, 2022
$62,814.07
March 31, 2023
$62,814.07
June 30, 2023
$62,814.07
September 30, 2023
$62,814.07
December 31, 2023
$62,814.07
March 31, 2024
$62,814.07
June 30, 2024
$62,814.07
September 30, 2024
$62,814.07
December 31, 2024
$62,814.07
March 31, 2025
$62,814.07
Initial Term Loan Maturity Date
Remaining outstanding amount



4.
Voluntary and Mandatory Prepayments. Scheduled installments of principal of the
Incremental Term Loans set forth above shall be reduced in connection with any
voluntary or mandatory prepayments of the Incremental Term Loans in accordance
with Sections 5.1 and 5.2 of the Credit Agreement, respectively.



2

--------------------------------------------------------------------------------



5.
OID and Other Terms. The Borrower agrees to pay to the Incremental Term Loan
Lender an upfront fee, structured as original issue discount, in an amount equal
to 7.00% of the aggregate amount of the Incremental Term Loan Commitments on the
Increased Amount Date, which shall be due and payable on the Increased Amount
Date. Other than as set forth herein or as separately agreed between the
Borrower and the Incremental Term Loan Lender, there are no other original issue
discount, upfront fees or other fees payable to the Incremental Term Loan Lender
in its capacity as such. Incremental Term Loans shall be fungible with the
Initial Term Loans, and the terms and provisions of the Incremental Term Loans
shall be consistent with the terms and provisions of the existing Initial Term
Loans, except as otherwise set forth herein.

6.
Proposed Borrowing. This Agreement represents a request by the Borrower to
borrow Incremental Term Loans from the Incremental Term Loan Lender as follows
(the “Proposed Borrowing”):

(a)
Business Day of Proposed Borrowing: February 26, 2019.

(b)
Amount of Proposed Borrowing: $25,000,000.00

(c)
Interest rate option: ABR Loans.

It is the understanding, agreement and intention of the parties that the
Incremental Term Loans shall be part of the same Tranche of Loans as the
existing Initial Term Loans and shall constitute Initial Term Loans under the
Loan Documents.
7.
Credit Agreement Governs. Except as set forth in this Agreement, the Incremental
Term Loans shall otherwise be subject to the provisions of the Credit Agreement
and the other Credit Documents.

8.
Borrower’s Certifications. By its execution of this Agreement, the undersigned
officers of the Borrower, each to the best of his or her knowledge, hereby (i)
certifies, solely in his or her capacity as an officer of such Borrower and not
in his or her individual capacity, that no Event of Default, no Event of Default
under the Credit Agreement) exists on the date hereof before or after giving
effect to the Incremental Term Loans contemplated hereby and (ii) all
representations and warranties made by any Credit Party contained in the Credit
Agreement or in the other Credit Documents is true and correct in all material
respects (provided that any such representations and warranties which are
qualified by materiality, material adverse effect or similar language are true
and correct in all respects) with the same effect as though such representations
and warranties were made on and as of the date hereof (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects (provided that any such representations and warranties which are
qualified by materiality, material adverse effect or similar language were true
and correct in all respects) as of such earlier date).

9.
Conditions to Effectiveness. This Agreement shall become effective on the date
on which the Administrative Agent has received executed counterparts of this
Agreement from the Borrower and the Incremental Term Loan Lender and shall have
executed this Agreement.

10.
Notice. For purposes of the Credit Agreement, the initial notice address of the
Incremental Term Loan Lender shall be as set forth below its signature below.

11.
Tax Forms. For the Incremental Term Loan Lender, to the extent not previously
delivered to the Administrative Agent, delivered herewith to the Administrative
Agent are such forms, certificates or other evidence with respect to United
States federal income tax withholding matters as the



3

--------------------------------------------------------------------------------



Incremental Term Loan Lender may be required to deliver to the Administrative
Agent pursuant to Section 5.4(g) of the Credit Agreement.
12.
Recordation of the New Loans. Upon execution and delivery hereof, the
Administrative Agent will record the Incremental Term Loans made by the
Incremental Term Loan Lender in the Register.

13.
Amendment, Modification and Waiver. This Agreement may not be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
on behalf of each of the parties hereto.

14.
Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

15.
GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE INTERPRETED, CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

16.
Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

17.
Counterparts. This Agreement may be executed in counterparts (including by
facsimile or other electronic transmission), each of which shall be deemed to be
an original, but all of which shall constitute one and the same agreement.





[Signature Pages Follow]




4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first set
forth above.
JPMORGAN CHASE BANK, N.A.,
as Incremental Term Loan Lender


By:
/s/ Heather Aguilar    
Name: Heather Aguilar
Title: Authorized Signer

Notice Address: 220 Ross Ave, 8th Floor, Dallas, TX 75201
Attention: Heather Aguilar
Telephone: 214.965.4362
Facsimile: N/A














































































[Signature Page to Joinder Agreement]



--------------------------------------------------------------------------------







DEL FRISCO’S RESTAURANT GROUP, INC.,
as the Borrower


By:
/s/ Neil H. Thomson    
Name: Neil H. Thomson
Title: Chief Financial Officer

















































[Signature Page to Joinder Agreement]



--------------------------------------------------------------------------------





Consented to by:


JPMORGAN CHASE BANK, N.A.
as the Administrative Agent
By:
/s/ Heather Aguilar    
Name: Heather Aguilar
Title: Authorized Signer

















































[Signature Page to Joinder Agreement]



--------------------------------------------------------------------------------




SCHEDULE A
TO JOINDER AGREEMENT
Name of Incremental Lender
Class of Commitment
Commitment Amount
JPMorgan Chase Bank, N.A.
Incremental Term Loan Commitment
$25,000,000.00
 
 


Total: $25,000,000.00








